Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the response filed 1/31/2022, wherein claims 1-30 are pending and claims 1-20 are withdrawn. 

Election/Restrictions
Applicant’s election of species II. Claims 21-30 in the reply filed on 1/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed 11/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed out references therein have not been considered.
Drawings
The drawings are objected to because in fig. 3, 312 and 313 are duplicated and  floating in the upper right portion. The floating 312 and 313 should be removed.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 29 and 30 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 29 is rejected because it positively claims a human body by the phrase “they fully encompass the arms of the wearer down to the wrists". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.    
Claim 30 is rejected because it positively claims a human body by the phrase “they fully encompass the legs of the wearer down to the ankles". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.    

	
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 28 recites the limitations "the arm apertures" and “the torso” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. This language appears in the withdrawn embodiment. Additionally, is the torso referring to part of the garment or part of the wearer?
Claim 29 recites the limitations "the arms of the wearer" and “the wrists” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The applicant could change it to “arms of the wearer” and “ wrists of the wearer” to overcome this rejection.

Claim 30 recites the limitations "the legs of the wearer" and “the ankles” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The applicant could change it to “legs of the wearer” and “ ankles of the wearer” to overcome this rejection.

All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21,22,27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaye (U.S. Patent No. 2622248) in view of Schulties (U.S. 20140026289).

	Regarding claim 21, Schave teaches a zippered garment (figs. 1,2), to be used by a wearer (col. 1, lines 12-23), the garment comprising: a right garment piece (16) having: a right abdominal portion including: an upper right portion  (A, see annotated fig.) forming a right neck half-opening at a top end thereof, a lower right portion (B, see annotated fig.) having a right crotch portion, a left-facing straight edge (edge along 60) extending from the right neck half-opening downwardly to the right side crotch portion on a front side (fig. 1), and a right portion (52 extending from neckline to crotch) of a zipper fastener attached along the left-facing straight edge thereof on the front side (figs. 1,3, col. 4, lines 1-9); a right tubular leg portion (24,28): extending downwardly from the lower right portion for receiving and encompassing the wearer's right leg (col. 3, lines 60-63, figs. 1,2), and having a left-facing longitudinal slit (S of 24, 28, fig. 1) extending downwardly along a length thereof from the right crotch portion in the direction of a lower end thereof (fig. 1, col. 3, lines 3-15); and a right zipper fastener (56,52 extending from crotch to end of cuff): disposed along the left-facing longitudinal slit (figs. 1-3), and including a closure member (86) sliding therealong for defining a closed right leg position when the sliding closure member is at the right crotch portion (fig. 1) and an open right leg position when the sliding closure member is slid towards the lower end of the right tubular leg portion (col. 5, lines 29-56); and a left garment piece (18) having: a left abdominal portion including: an upper left portion (C, see annotated fig.)  forming a left neck half-opening at a top end thereof, a lower left portion 
	Schulties teaches a similar garment having a front  (fig. 1A) with a centrally located zipper (126) and a back (fig. 1B) having a left-facing straight edge extending from the right neck half-opening downwardly to a bottom portion on a rear side thereof (left facing edge along which a right half of 128 extends), and a right portion of a zipper fastener (right half of 128) attached along the left-facing straight edge thereof on the rear side (para. 16, fig. 1B).

a right-facing straight edge extending from the neck half-opening downwardly to a bottom portion on the rear side thereof (right facing edge along which a left half of 128 extends), and a left portion of a zipper fastener (left half of 128) attached along the right-facing straight edge thereof on the  rear side (para. 16, fig. 1B), wherein the right and left portions of the zipper fasteners of the left and right abdominal sections cooperate to 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a rear zipper to the garment of Schave such that  a left-facing straight edge extends from the right neck half-opening downwardly to the right side crotch portion on a rear side thereof, and a right portion of a zipper fastener is attached along the left-facing straight edge thereof on the rear side, and a right-facing straight edge extends from the neck half-opening downwardly to the left side crotch portion on the rear side thereof, and a left portion of a zipper fastener is attached along the right-facing straight edge thereof on the  rear side, wherein the right and left portions of the zipper fasteners of the left and right abdominal sections cooperate to fasten the right garment piece and left garment piece together, at the rear sides of the left and right abdominal portions, to form a closed garment, and wherein a rear zipper closure member, at the rear of the fastened right and left abdominal portions, is slidable between a closed garment position in which the rear zipper closure member is at a crotch position of the garment, and an open position in which the rear zipper closure member is slid away from the crotch position of the 
Regarding claim 22, the Schave/Schulties combined reference teaches the garment is in a partly open mode when the front and rear zipper closure members are away from both the crotch position and the right and left neck half-portions, and when the left and right zipper fastener closure members are away from both the left and right crotch portions, respectively, and the left and right zipper fastener closure members are away from the lower ends of the left and right tubular leg portions, respectively(the preceding limitation is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation. Zipper closure members can be moved to a partly open position as claimed above, col. 5, lines 29-56).
Regarding claim 27, the Schave/Schulties combined reference teaches the tubular leg portions each includes a cuff (28,30) at the lower end thereof, such that when the leg zipper closure members are in the open leg mode (86,88 at the top of the cuffs), the tubular leg portions are still partly held together at the lower end by the cuff (cuffs would remain closed with 86,88 at the top of cuffs).
Regarding claim 28, the Schave/Schulties combined reference teaches a pair of sleeve portions (32,34) connected to the arm apertures for encompassing at least a portion of the wearer's arms proximate to the torso (fig. 1, col. 3, lines 54-59).
Regarding claim 29, the Schave/Schulties combined reference teaches the sleeve portions (32,34) have a length such that they fully encompass the arms of the 
Regarding claim 30, the Schave/Schulties combined reference teaches the tubular leg portions (24,28; 26,30) have a length such that they fully encompass the legs of the wearer down to the ankles (can fully encompass the legs of the wearer down to the ankles, fig. 1).

    PNG
    media_image1.png
    805
    708
    media_image1.png
    Greyscale

Claims 23-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaye (U.S. Patent No. 2622248) in view of Schulties (U.S. 20140026289) and further in view of Kubo (JP2002129409).

Kubo teaches a similar garment where multiple fasteners (2,3,4) converge at the crotch (figs. 1,3)  and a flap (8) is extendable over ends of the fasteners to cover the top portion of the fastener ends (fig. 3, para. 14 of translation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flap to the  Schave/Schulties combined reference extendable over the closure members of the front zipper, the rear zipper and the leg zippers in view of Kubo in order to cover the top portion of the ends of the fasteners (para. 14 of Kubo). The flap of the Schave/Schulties/Kubo combined reference would impede access to the closure members when the garment is in the closed garment position because the flap would extend over the closure members.
Regarding claim 24, the Schave/Schulties/Kubo combined reference teaches  the flap (8) is diagonally extendable over the closure members of the front zipper, rear zipper, right zipper and left zipper for impeding access to the closure members when the garment is in the fully closed mode (the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The garment can be oriented/rotated such that the flap is diagonally extendable over the closure members of 
Regarding claim 25, the Schave/Schulties/Kubo combined reference teaches  the flap has a first end permanently connected to a first location on one of the right garment piece and the left garment piece (end of 8 opposite 9); and a second end (end of 8 including 9), which is releasably attachable to a second location (10) on the other one of the right garment piece and the left garment piece (para. 14). 
Regarding claim 26, the Schave/Schulties/Kubo combined reference teaches the flap is releasably attachable to the second location by a loop and hook fastener (para. 14, Velcro).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holyfield (US-5911312), Wilson (US-2528677), and Wise (US-20090293169) each disclose zippered body garments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732  

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732